Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 14, 2020

The Court of Appeals hereby passes the following order:

A21D0075. WILLIAM MITCHELL v. THE STATE.

      William Mitchell filed this application for discretionary review of the trial
court’s order denying his request to file a petition for a writ of mandamus. Although
the application includes a copy of the order sought to be appealed, it does not contain
a stamped “filed” copy of the order as required by Court of Appeals Rule 31 (c), and
without it, we are unable to ascertain whether the filing is timely. On September 25,
2020, this Court ordered Mitchell to supplement his application with a stamped
“filed” copy of the order sought to be appealed within 10 days or the application
would be dismissed. No stamped “filed” order has been filed within the time allowed.
Therefore, this application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/14/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.